The evidence as in this case discloses that claimant is the Executor of the estate of Rnutt E. Edwards, who departed this life in Cook County, Illinois, testate, on or about the eleventh day of January, A. D. 1913, leaving petitioner, his widow, and Esther I. Edwards, (now Kencken) his daughter, and only heir at law him surviving. A copy of the will is attached to the petition, which bequeathed one-third (1/3) of the estate to the widow, and the remaining two-thirds (2/3)' to the daughter, to be held by claimant in trust for said daughter, till she reaches the age of twenty-five years, and that in the event, said daughter should die before reaching the age of twenty-five years, the said two-thirds (2/3) so bequeathed to her should go to deceased’s surviving brothers and children of his deceased brothers. At the time the inheritance tax was assessed and paid into the State Treasury, said daughter had not reached the age of twenty-five years, and her interest was accordingly subject to be defeated in favor of the said brothers, nephews and nieces of'deceased, in the event she should die before attaining the age of twenty-five years; and that thereafter it became necessary to impose an inheritance tax on that part of said estate upon the basis of a nephew or niece or testator being the beneficiary at the higher tax rate of four per cent in such case made and provided. Proceedings were had in the County Court to appraise the property and the estate was appraised at sixty thousand seven hundred sixty and 32/100 dollars ($60,760.32) and a tax levied as follows: Inanda M. Edwards, widow, one-third (1/3) entire estate clause two of will, twenty thousand two hundred fifty-three and 44/100 dollars ($20,-253.44) less exemptions, twenty thousand dollars ($20,000.00) — ■ $253.44, rate one per cent (1%) — $2.53, Inanda H. Edwards. Trustee for use and benefit of a child of a deceased brother of decedent two-thirds (2/3) of estate distributed* for taxation under section twenty-five, inheritance tax laws — forty thousand seven hundred sixty and 32/10Ó dollars $40,760.32) less exemption — twenty thousand dollars ($20,000.00) equal thirty-eight thousand five hundred sixty and 88/100 dollars ($38,560.88) at four per cent, equal one thousand five hundred forty and 20/100 dollars $1,540.20) tax, making a total of one thous- and five hundred forty-two and 81/100 dollars ($1,542.81). On the thirteenth day of June, A. D. 1913, the executor paid the County Treasurer said sum last mentioned less five per cent for paying in the taxes inside of six months, making a net amount so paid in of one thousand four hundred sixty-three and 27/100 dollars ($1,463.27). The. said Esther I. Edwards (now Esther I. Kencken) arrived at the age of twenty-five years on the fourteenth day of December, A. D. 1917, and upon the happening of such contingency she became and is now vested with the full beneficial 'interest in said property and estate on which the inheritance tax was imposed at the rate of four per cent as aforesaid. The evidence supports the facts above set forth and by calculation it is shown that claimant is entitled to a refund of twelve hundred sixty-eiglit and 45/100 dollars ($1,268.45) with interest thereon at three per cent from June 13, A. D. 1913, and claimant is therefore, awarded the sum of twelve hundred sixty-eight and 45/100 dollars ($1,268.45) with interest at three per cent premium thereon from June 13, A. D. 1913.